Citation Nr: 1511889	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-25 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

3.  Entitlement to service connection for left lower extremity neuropathy, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for right lower extremity neuropathy, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for left hand arthritis, to include as secondary to prostate cancer.

6.  Entitlement to service connection for right hand arthritis, to include as secondary to prostate cancer.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1965 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June and September 2009 rating decisions by the New York, New York, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

The Veteran testified at a January 2015 hearing held before the undersigned at the Board's Washington, DC, offices.  A transcript of the hearing is associated with the claims file.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that upon the death of his grandfather in October 1967, he was granted emergency bereavement leave.  As he was aboard a ship, the USS James E. Kyes (DD-787) in Vietnamese waters at the time, he was transferred via a supply ship to the airstrip at Da Nang, Vietnam, and then flown back to the United States.

Service personnel records contain no information verifying these allegations, other than to confirm his presence on the Kyes, and its presence in the waters off Vietnam.  However, the Veteran argues that he did receive orders to permit his travel, and these may be reflected in the ship's deck logs.  No deck logs have been reviewed in conjunction with the claim.

Now, however, the Veteran has been able to pinpoint the date of death of his grandfather as October 30, 1967, and he feels his travel took place in November.  The Board takes notice of the fact that while deck logs are hardly complete records of all personnel actions, comings, and goings aboard ship, some movements were still being noted during the time of the Veteran's service.  See http://www.archives.gov/research/military/logbooks/navy-deck-logs-1960-1978.html (last visited March 16, 2015).  Therefore, relevant evidence supporting the Veteran's claims may be available.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Take appropriate steps to obtain copies of the deck logs of the USS James E. Kyes (DD-787) for the period of October 30, 1967 to December 31, 1967, in order to verify the Veteran's departure from the ship for bereavement leave.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, to include VA examinations if necessary.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




